Motion by United Services Automobile Association to dismiss the appeal as against it granted and the appeal dismissed, with $400 costs and $100 costs of motion to defendant United Services Automobile Association only, upon the ground that no appeal lies as of right from that portion of the Appellate Division order which unanimously affirmed that part of the Supreme Court’s order granting the motion by United Services Automobile Association to dismiss the complaint against it absent the direct involvement of a substantial constitutional question. On the Court’s own motion, appeal, insofar as taken against defendant Lamanna, dismissed, without costs, upon the ground that that portion of the Appellate Division order that affirmed that portion of Supreme Court’s *702order denying plaintiffs motion for a default judgment against Lamanna does not finally determine the action within the meaning of the Constitution.